Citation Nr: 1023173	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1969 to October 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2007 rating decision by the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO) 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

The ratings assigned for the Veteran's service connected 
disabilities (diabetes and coronary artery disease) satisfy 
the schedular requirements for a TDIU rating.  38 C.F.R. 
§ 4.16.  However, it remains unclear whether the functional 
impairment associated with the service-connected disabilities 
is of such nature and severity as to preclude substantially 
gainful employment. 

Specifically, while there is clinical documentation of the 
symptoms of the service connected disabilities, the record 
does not include a contemporaneous medical opinion regarding 
the level of functioning that remains possible in light of 
the service-connected disabilities. 

On December 2006 VA examination, it was noted that the 
Veteran was retired due to medical problems (identifying 
diabetes and coronary artery disease).  The Veteran was 
scheduled for a May 2008 VA examination; the examination was 
cancelled as he was sent to the Emergency Room for severe 
chest pain.  The examiner opined:

"The C&P examination was cancelled due to the Veteran's 
condition.  The following examinations were ordered and 
cancelled as the Veteran was in no condition and was 
unable to do the exercise treadmill test.  He is 311.0 
[pounds] and very short of breath just sitting in the 
chair".

It would appear that if the "very short of breath just 
sitting in a chair" is due to cardiac disability, such would 
have severe impact on employability (to include in sedentary 
employment).  An examination to determine the Veteran's 
functional limitations due to the service connected 
disabilities is indicated.

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran 
to be examined by an appropriate 
physician to ascertain the level of 
functioning that remains feasible in 
light of the Veteran's service 
connected disabilities.   The examiner 
should review the Veteran's claims 
file, examine the Veteran, and provide 
an opinion as to the nature and 
severity of the functional limitations 
associated with the Veteran's service 
connected diabetes and coronary artery 
disease.  The opinion should note the 
specific types of activities that would 
be precluded by/inconsistent with the 
service connected disabilities.  The 
examiner should note the above-cited 
observation that the Veteran became 
short of breath just sitting in a 
chair, and specifically opine whether 
the service-connected disabilities are 
of such nature and severity as to 
preclude sedentary employment.  The 
examiner must explain the rationale for 
all opinions given.

2.	The RO should then re-adjudicate the 
TDIU claim.  If it remains denied, the 
RO should issue an appropriate SSOC and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

